Citation Nr: 0613745	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-44 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1971, and October 1975 to November 1979, in addition 
to other active service.  His DD Form 214 indicates the 
veteran's total active service constitutes 19 years and 7 
months.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  

As an attachment to his VA Form 9 of December 2004, veteran 
seeks secondary service connection for depression as related 
to his prostate cancer.  This matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, the matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Residuals of the veteran's prostate cancer were 
manifested by a voiding dysfunction that required the wearing 
of absorbent material which was changed 2 to 4 times per day 
from January 19, 2001 to August 3, 2004.

2.  Since August 3, 2004, residuals of the veteran's prostate 
cancer have been manifested by a voiding dysfunction that has 
required the wearing of absorbent material which must be 
changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for 
voiding dysfunction as a residual of the veteran's prostate 
cancer from January 19, 2001 to August 3, 2004 have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.115a, 4.115b Diagnostic Code 7528 (2005).  
2.  The criteria for an initial rating of 60 percent for 
voiding dysfunction as a residual of the veteran's prostate 
cancer since August 3, 2004 have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
4.115b Diagnostic Code 7528 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Residuals of Prostate Cancer

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where a 
veteran appeals an initial evaluation assigned, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present. See Fenderson v. West, 12 Vet. App. 119 
(1999).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an initial 
rating for residuals of his prostate cancer because the 
current rating assigned does not accurately reflect the 
severity of his disability.  He states the evidence shows 
that at the time he was granted a rating of 20 percent, he 
wore absorbent materials for his incontinence that required 
changing 1 to 2 times per day and that since that time, he 
wears absorbent materials that require changing 4 times per 
day.  As such, he argues the law requires a rating in excess 
of 20 percent for his incontinence.  The veteran also argues 
he is entitled to compensation for impotence.

A rating decision of August 2002 granted the veteran service 
connection for prostate cancer, status post radical 
prostatectomy, pursuant to diagnostic code (DC) 7528, and 
assigned a noncompensable rating from September 11, 2000.  In 
October 2002 the noncompensable rating was increased to 20 
percent under DC 7528 effective January 19, 2001.  The 
veteran was also granted special monthly compensation for the 
loss of use of a creative organ under 38 U.S.C.A. 1114(k) and 
38 C.F.R. 3.350(a), effective January 19, 2001.

Diagnostic Code 7528, entitled malignant neoplasms of the 
genitourinary system, is evaluated based on applicable 
residuals, such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In this case, voiding dysfunction 
is predominant.  

In order to establish a rating of 40 percent, a voiding 
dysfunction must require the wearing of absorbent materials 
that need changing 2 to 4 times per day.  In October 2002 the 
RO found that the veteran suffered from incontinence due to 
prostate surgery that required 1 to 2 absorbent pads a day 
and as such, determined that a 20 percent evaluation was 
appropriate.  A rating of 20 percent requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  The veteran argues that wearing 1 to 2 pads a day 
is not equivalent to "less than 2 per day" and that the 
assignment of a 20 percent rating was incorrect.  The Board 
agrees.  Wearing less than 2 pads per day essentially means 
wearing 1 pad per day, and the evidence does not suggest the 
veteran wore only one pad per day.  A VA examination of 
September 2002 indicated the veteran's incontinence required 
absorbent materials that required changing 1 to 2 times per 
day.  This objective medical evidence supports the veteran's 
claim.  There is no objective evidence contrary to these 
findings.  As such, the Board finds the veteran is entitled 
to a rating of 40 percent from the date of his claim on 
January 19, 2001. 

In his Notice of Disagreement the veteran contends an 
increased rating is also warranted because his voiding 
dysfunction has worsened to necessitate 4 pads per day.  In 
order to establish a rating of 60 percent, a voiding 
dysfunction must require the use of an appliance or the 
wearing of absorbent materials which need to be changed more 
than 4 times per day.  Again, the objective medical evidence 
supports the veteran's contention.  An August 2004 report 
from Georgia Urology indicates the veteran was required to 
wear 4 to 5 pads per day.  There is no medical evidence in 
contradiction of this report.  As such, the veteran is 
entitled to a rating of 60 percent from August 3, 2004, the 
date of the Georgia Urology report.  38 C.F.R. §§ 3.157, 
3.400(b)(2)(i).  

As to the veteran's claim that he is entitled to compensation 
for impotence, the Board notes that in October 2002 the 
veteran was awarded special monthly compensation for the loss 
of use of a creative organ under 38 U.S.C.A. 1114(k) and 38 
C.F.R. 3.350(a) , effective January 19, 2001.  No higher 
evaluation for the loss of use of a creative organ is 
available.  Id.  His concerns in this regard have been 
addressed by VA.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2001 and April 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
previous decision reached in denying the claim.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his claims.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  


ORDER

Subsequent to the noncompensable rating assigned from August 
2002, an initial evaluation of 40 percent for residuals of 
prostate cancer is granted from January 19, 2001 to August 3, 
2004.

An initial evaluation of 60 percent for residuals of prostate 
cancer is granted from August 3, 2004 to present.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


